   Case: 1:19-cv-06838 Document #: 122 Filed: 10/06/20 Page 1 of 3 PageID #:5435




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KAWADA CO., LTD.,              )
                               )                     Case No. 19-cv-6838
           Plaintiff,          )
                               )                     Judge John Z. Lee
v.                             )
                               )
THE INDIVIDUALS, CORPORATIONS, )
LIMITED LIABILITY COMPANIES,   )
PARTNERSHIPS AND               )
UNINCORPORATED ASSOCIATIONS )
IDENTIFIED ON SCHEDULE A HERETO,)
                               )
           Defendants.         )

                              SATISFACTION OF JUDGMENT

         WHEREAS, a judgment was entered in the above action on July 22, 2020 [Dkt. No. 120]

in favor of Plaintiff KAWADA CO., LTD. (“Plaintiff”) and against the Defendants identified in

Amended Schedule A. Plaintiff acknowledges payment of an agreed upon damages amount,

costs and interest and desires to release this judgment and hereby fully and completely satisfy the

same as to the following Defendants:

   Doe    Seller Name
   230    Chinese Shenzhen Gaode Trading Company



         Therefore, full and complete satisfaction of said judgment as to above-identified

Defendants is hereby acknowledged and the Clerk of the Court is hereby authorized and

requested to make an entry of the full and complete satisfaction on the docket accordingly.
  Case: 1:19-cv-06838 Document #: 122 Filed: 10/06/20 Page 2 of 3 PageID #:5436




DATED: October 6, 2020               Respectfully submitted,

                                     /s/ Michael A. Hierl
                                     Michael A. Hierl (Bar No. 3128021)
                                     William B. Kalbac (Bar No. 6301771)
                                     70 W. Madison Street, Suite#4000
                                     Chicago, Illinois 60602
                                     Telephone: (312) 580-0100
                                     Facsimile: (312) 580-1994
                                     Email: mhierl@hsplegal.com
                                     Email: wkalbac@hsplegal.com

                                     Attorneys for Plaintiff
                                     KAWADA CO., LTD.




                                        2
   Case: 1:19-cv-06838 Document #: 122 Filed: 10/06/20 Page 3 of 3 PageID #:5437




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Satisfaction of Judgment was filed electronically with the Clerk of the Court and served on all
counsel of record and interested parties via the CM/ECF system on October 6, 2020.



                                                      s/Michael A. Hierl




                                                3
